The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                  May 2, 2019

                                2019COA65

No. 18CA0418, O’Connell v. City and County of Denver —
Municipal Law — City and County of Denver — Charter of the
City and County of Denver — Zoning; Denver Municipal Code —
Landmark Preservation

     A division of the court of appeals considers whether the

Denver City Council’s designation of a historic preservation district

under the landmark preservation code is an exercise of the

Council’s City Charter Section 3.2.9 authority. The division

concludes that it is.

     The district court concluded otherwise and consequently

dismissed plaintiffs’ claims. The division reverses the district

court’s order dismissing plaintiffs’ claims and remands for further

proceedings.
COLORADO COURT OF APPEALS                                          2019COA65


Court of Appeals No. 18CA0418
City and County of Denver District Court No. 17CV33923
Honorable Robert L. McGahey, Jr., Judge


Kevin O’Connell, Paul Hudgens, Carol Purdy, and Dee Hayes,

Plaintiffs-Appellants,

v.

City Council of Denver and City and County of Denver, Colorado,

Defendants-Appellees.


                         JUDGMENT REVERSED AND CASE
                          REMANDED WITH DIRECTIONS

                                    Division II
                            Opinion by JUDGE ASHBY
                           Dailey and Vogt*, JJ., concur

          Prior Opinion Announced December 13, 2018, WITHDRAWN
                        Petition for Rehearing GRANTED

                             Announced May 2, 2019


J.D. Porter, LLC, Jordan Porter, Denver, Colorado, for Plaintiffs-Appellants

Kristin M. Bronson, City Attorney, Tracy A. Davis, Assistant City Attorney,
Adam C. Hernandez, Assistant City Attorney, Joshua Roberts, Assistant City
Attorney, Denver, Colorado, for Defendants-Appellees


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2018.
¶1    Plaintiffs, Kevin O’Connell, Paul Hudgens, Carol Purdy, and

 Dee Hayes, appeal the district court’s order dismissing their claims

 against defendants, the City Council of Denver and the City and

 County of Denver, for failure to state a claim. We reverse and

 remand with directions.

                              I. Background

¶2    Plaintiffs are property owners in a Denver neighborhood that

 defendants recently designated as a historic district called the

 Packard’s Hill Historic District (PHHD). The designation process

 culminated in September 2017, when the Denver City Council voted

 eight to five in favor of the designation.

¶3    Plaintiffs opposed the designation throughout the process and

 sued defendants after the final vote. Plaintiffs’ complaint alleged

 that the designation violated Denver City Charter section 3.2.9(E).

 That provision requires a vote of at least ten City Council members

 to change certain regulations, restrictions, or boundaries when

 owners of at least twenty percent of the area included in the change

 oppose it. According to the complaint, owners of at least twenty

 percent of the PHHD opposed its designation, therefore triggering

 the ten-vote requirement.

                                     1
¶4      Plaintiffs’ complaint contained three claims based on this

 alleged violation: one claim for a declaratory judgment under

 C.R.C.P. 57; one claim to compel defendants to adhere to the

 Charter provision under C.R.C.P. 106(a)(2); and one claim that

 defendants violated the Charter provision under C.R.C.P. 106(a)(4).

 Defendants moved to dismiss all three claims under C.R.C.P.

 12(b)(5), arguing that plaintiffs had failed to state a plausible claim

 for relief because the Charter provision did not apply to historic

 district designations. In a written order, the district court agreed

 with defendants and dismissed all of plaintiffs’ claims.

¶5      Plaintiffs appeal that order. In our initial opinion, we did not

 address the district court’s determination that the Charter provision

 did not apply to historic district designations because we concluded

 that the claims were subject to dismissal on other grounds. After

 considering plaintiffs’ petition for rehearing, we decide to address

 the grounds relied on by the district court and conclude that the

 court erred by dismissing plaintiffs’ claims.

     II. Charter Section 3.2.9 Applies to Historic District Designations

¶6      We review de novo a district court’s ruling granting a motion to

 dismiss for failure to state a claim under C.R.C.P. 12(b)(5). Andres

                                     2
 Trucking Co. v. United Fire & Cas. Co., 2018 COA 144, ¶ 15. In

 doing so, we accept the factual allegations in the complaint as true

 and view them in the light most favorable to the plaintiff. Id. at

 ¶ 14. Based on those facts, we then determine whether the

 complaint states a plausible claim for relief. Id.

¶7    Plaintiffs argue that the district court erred by ruling that

 historic district designations are not an exercise of the City

 Council’s Charter section 3.2.9 powers (3.2.9 powers). According to

 plaintiffs, a historic district designation is an exercise of that

 authority and the designation must therefore comply with section

 3.2.9, including section 3.2.9(E)’s ten-vote requirement. We agree

 with plaintiffs and therefore reverse the district court’s order

 dismissing plaintiffs’ claims with prejudice.

                            A. Governing Law

¶8    We review interpretations of a city charter and municipal code

 de novo, applying ordinary rules of statutory construction. See

 Marshall v. Civil Serv. Comm’n, 2016 COA 156, ¶ 9 (interpreting city

 charter); Alpenhof, LLC v. City of Ouray, 2013 COA 9, ¶ 10

 (interpreting city code). Under those rules of statutory

 construction, we aim to give effect to the legislative intent. See MDC

                                     3
  Holdings, Inc. v. Town of Parker, 223 P.3d 710, 717 (Colo. 2010). To

  determine legislative intent, we look first to the language of the

  charter or code provisions. City of Colorado Springs v. Securcare

  Self Storage, Inc., 10 P.3d 1244, 1249 (Colo. 2000). If we can give

  effect to the ordinary meaning of the words in the provision, we will

  construe the provision as written. Id.

¶9     The interpretation of a provision by an agency charged with its

  administration is entitled to deference. See Marshall, ¶ 9. But

  courts are “not bound by an agency interpretation that is

  inconsistent with the clear language of the [provision].” Barnes v.

  Dep’t of Revenue, 23 P.3d 1235, 1236 (Colo. App. 2000).

¶ 10   With these principles in mind, we turn to the Charter and code

  provisions at issue in this case.

       B. Charter Section 3.2.9 and Landmark Preservation Code

¶ 11   Denver is a home rule city, and its Charter is effectively the

  City’s constitution. See Glenwood Post v. City of Glenwood Springs,

  731 P.2d 761, 762 (Colo. App. 1986). Charter section 3.2.9(B) gives

  the City Council the authority to create “Districts of such manner,

  shape and area as may be deemed best suited to carry out the

  purposes of this Charter; and within such districts it may regulate

                                      4
  and restrict the erection, construction, reconstruction, alteration,

  repair or use of buildings, structures or land.”

¶ 12   Charter section 3.2.9(E) provides that those “regulations,

  restrictions and boundaries may from time to time be amended,

  supplemented, changed, modified or repealed.” If a proposal to

  make such a change is opposed by the owners of at least twenty

  percent of the area included in the proposal, it requires at least ten

  votes on the City Council to pass. Id.

¶ 13   Chapter 30 of the Denver Revised Municipal Code (DRMC)

  contains the ordinances governing historic districts. It establishes

  the criteria and procedure for creating historic districts. DRMC 30-

  3. Once a historic district is created, DRMC 30-6 provides that the

  landmark preservation commission must approve the demolition,

  alteration, reconstruction, construction, or erection of buildings

  within the district.

¶ 14   By its clear language, the landmark preservation code

  regulates the same activity that Charter section 3.2.9(B) authorizes

  the City Council to regulate. The description of the regulations

  contemplated by Charter section 3.2.9 and DRMC 30 are nearly

  identical. Charter section 3.2.9(B) empowers the City Council to

                                     5
  regulate or restrict the “erection, construction, reconstruction,

  alteration, repair or use of buildings, structures or land.” And

  DRMC 30-6(3) requires a landmark preservation commission permit

  for “[a]lteration of, reconstruction of, or addition to the exterior of

  any structure” designated for preservation, DRMC 30-6(3)(a);

  “[d]emolition of any structure” designated for preservation, DRMC

  30-6(3)(b); or “[c]onstruction of, erection of, or any addition to any

  structure upon any land” designated for preservation, DRMC 30-

  6(3)(c). Therefore, by creating a historic district under the

  landmark preservation code, the City Council is exercising its 3.2.9

  powers.

¶ 15   We are not persuaded otherwise by any of defendants’

  arguments. Defendants point out that the City Council, pursuant

  to its 3.2.9 powers, has enacted the zoning code, which is in a

  separate section of the municipal code than the landmark

  preservation code. They further point out that the zoning code

  prescribes a regulatory scheme distinct from that of the landmark

  preservation code. This is true, but irrelevant.

¶ 16   Nothing about Charter section 3.2.9 requires that all

  ordinances enacted pursuant to it reside in the same place in the

                                      6
  city’s municipal code. And the activity regulated and restricted

  under the landmark preservation code falls within the general

  description of regulations authorized by Charter section 3.2.9. We

  therefore see no reason why the zoning code and the landmark

  preservation code cannot be separate exercises of the City Council’s

  3.2.9 powers.

¶ 17   Next, defendants argue that designating a historic district

  under the landmark preservation code cannot be an exercise of the

  City Council’s 3.2.9 powers because it is instead an exercise of the

  City Council’s police power. Their support for this argument relies

  entirely on similarities in the purposes of the police power and the

  landmark preservation code; the Charter gives the City Council the

  police power to preserve the “general welfare” of the city and its

  inhabitants,1 and the landmark preservation code’s policy

  declaration states that one of its purposes is promoting the “general



  1 Our appellate review extends only to municipal provisions that are
  included in the record. See Alpenhof, LLC v. City of Ouray, 2013
COA 9, ¶ 10. And defendants failed to include the Charter police
  power section in the record on appeal. We nevertheless reject
  defendants’ police power argument on its merits by assuming that
  defendants accurately represented the substance of the Charter’s
  police power section in their answer brief.
                                     7
  welfare of the people,” DRMC 30-1(1). But this common purpose

  does not distinguish the landmark preservation powers from the

  3.2.9 powers. Indeed, the City Council’s 3.2.9 powers also exist for

  the “purpose of promoting . . . the general welfare of the

  community.” Charter § 3.2.9(A). Moreover, defendants do not

  explain, and we cannot discern, why such overlapping purposes

  would be problematic.

¶ 18   Finally, defendants argue that historic districts are distinct

  from the districts referred to in Charter section 3.2.9. But Charter

  section 3.2.9 does not define “district.” It states only that the City

  Council “may divide the City and County of Denver into Districts of

  such manner, shape and area as may be deemed best suited to

  carry out the purposes of this Charter.” Charter § 3.2.9(B).

  Historic districts designated under the landmark preservation code

  certainly fit this description.

¶ 19   It is true that we would ordinarily defer to a city’s

  interpretation of its own charter and ordinances. But we owe no

  deference to interpretations that are contrary to the provisions’

  clear language. See Barnes, 23 P.3d at 1236. Charter section 3.2.9

  clearly authorizes the City Council to draw districts and regulate

                                     8
  and restrict what can be done to buildings, structures, and land

  within those districts. Creating a historic district pursuant to the

  landmark preservation code also does just that; it establishes a new

  district and imposes regulations and restrictions on the activity

  described by Charter section 3.2.9.

¶ 20   For all of these reasons, we conclude that establishing historic

  districts under the landmark preservation code is an exercise of the

  City Council’s 3.2.9 powers. The district court therefore erred by

  ruling otherwise and dismissing plaintiffs’ complaint as a result.

¶ 21   Based on our determination that Charter section 3.2.9 applies

  to historic district designations, we need not address plaintiffs’

  argument that defendants’ failure to apply Charter section 3.2.9 to

  the PHHD designation violated due process.

                             III. Other Issues

¶ 22   We conclude above that, in general, Charter section 3.2.9

  applies to historic district designations. But plaintiffs’ complaint is

  based on a more specific allegation: that the proposed creation of

  the PHHD triggered the ten-vote requirement of Charter section

  3.2.9(E). This ten-vote requirement is triggered when there is a

  proposal to amend, supplement, change, modify, or repeal a

                                     9
  regulation, restriction, or boundary and that proposal has sufficient

  opposition. Charter § 3.2.9(E). Importantly, plaintiffs’ complaint

  did not allege facts establishing that the creation of the PHHD

  triggered the ten-vote requirement of Charter section 3.2.9(E)

  because the complaint did not allege that the PHHD designation

  had any effect on existing regulations, restrictions, or boundaries.

¶ 23   Defendants did not raise this issue in their motion to dismiss,

  and the district court did not address it. Ordinarily, we would not

  comment on this issue because it is unnecessary to our resolution

  of the appeal. However, our previous now-withdrawn opinion

  identified this factual shortcoming in the complaint. We therefore

  note that because we reverse the dismissal of plaintiffs’ complaint

  on the grounds articulated above, plaintiffs should now have an

  opportunity to cure the deficiency in their complaint, if they can, on

  remand. C.R.C.P. 15(a) allows a party to amend a pleading “once as

  a matter of course at any time before a responsive pleading is filed.”

  And because defendants have yet to file a responsive pleading,

  plaintiffs should be entitled to amend their complaint. See Davis v.

  Paolino, 21 P.3d 870, 873 (Colo. App. 2001) (motion to dismiss is

  not a responsive pleading for purposes of C.R.C.P. 15(a)).

                                    10
                             IV. Conclusion

¶ 24   The district court’s judgment dismissing plaintiffs’ complaint

  with prejudice is reversed. The case is remanded to the district

  court with directions to conduct further proceedings consistent with

  this opinion.

       JUDGE DAILEY and JUDGE VOGT concur.




                                   11